DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/22 has been entered.
 
Remarks 
Claims 12, 14, 16-20 are cancelled.
Claims 1-11, 13, 15, 21, 24-27 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein a second ECG electrode extends around the control unit housing and the interface member is in contact with the second ECG electrode so that the interface member […]”. A comma should be inserted after “the control unit housing” in order to clarify that the second ECG electrode extends around the control unit housing and not “the control unit housing and the interface member”. Therefore, the limitation above should be changed to “wherein a second ECG electrode extends around the control unit housing, and the interface member is in contact with the second ECG electrode so that the interface member […]”.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 10/27/2022, with respect to the rejection(s) of claims 1-11, 13, 15, 21, 24-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat No 5687732 issued to Inagaki et al. (previously presented) in view of US Pat Pub No US20120283583A1 granted to Batkin et al. (previously presented) in yet further view of EP3375358A1 granted to Campo et al. for claims 1-4, 6-9, 11, 13, 15, 21, 24-25 and 27. Additional references are used for various dependent claims (5, 10 and 26) as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11, 13, 15, 21, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5687732 issued to Inagaki et al. (hereinafter “Inagaki”) in view of US Pat Pub No US20120283583A1 granted to Batkin et al. (hereinafter “Batkin”) in yet further view of EP3375358A1 granted to Campo et al. (hereinafter “Campo”).
Regarding claim 1, Inagaki discloses a cuff-type monitoring device (abstract, fig. 1, Col. 3, lines 9-11 “wrist-type blood pressure monitor 1”, line 15 “includes a main body”, line 29 “cuff 30”; similarly, Col. 5, line 39-43, Fig 8), for collecting cardiovascular data relating to an individual user (Col. 4, lines 5-6 “…operator mounts the cuff 30 on a wrist of the operator for blood pressure measurement”; similarly, Col. 5, lines 47-49 “blood pressure monitor…with display 113 showing measured data”), comprising: - a control unit housing (fig. 8, Col. 5, lines 47-49 “main housing 110”) including at least a pump (Col. 3, lines 28-29 “inflating switch 12 for inflating the cuff 30”), - a cuff assembly (Col. 3, line 29 “cuff 30”, Col. 5, line 39 “cuff 120”, All figures, specifically figs 8-9) including a resilient cuff holder (Col. 5, lines 58-62 “a mounting portion 121/161 (flexible plate) of the cuff 120/160 is provided with a pair of hooks 122a/166a at one end of the cuff and a pair of hooks 122b/166b in inner position which respectively project outwardly along the cuff”; also Col 5, lines 16-20; shown best in fig 9. It is noted that the specification discusses the “resilient cuff holder” in paragraph 0084: “The resilient cuff holder 3 comprises two retaining members 38 at the first longitudinal end 35. In the shown example, the retaining members are formed as hooks,”.) and configured, in use, to surround a[n upper] limb of the individual user(Col. 1, lines 5-6 “blood pressure monitors such as wrist-type or arm-type blood pressure monitors”), and – an interface member (Col. 5, lines 51-52 “lower housing 112”, Col. 5, “lines 20-21 lower housing 152”, figs 8-9 and 12) arranged at the control unit housing (Col. 5, lines 49-52 “the main housing 110 consists of an upper housing 111 and a lower housing 112”, Fig 8), provided a separate part from the control unit housing (Col. 5, lines 49-53 “the main housing 110 consists of an upper housing 111 and a lower housing 112 which are coupled together and secured by screws” Fig 8; also, Col. 5, lines 20-21 “lower housing 152”; it is noted that the lower housing 112/152 are separate pieces), wherein there is provided at least a pneumatic coupling (Col. 5, lines 62-64 “On the mounting portion 121 there is disposed an air inlet-and-outlet tube 123”; or Col. 5, lines 21-22 “An air inlet-and-outlet tube 163 disposed on the cuff 160 pierces the lower housing 152”) and for coupling the cuff assembly to the control unit housing (Col. 5, lines 39-41 “attachment structure between a cuff 120 and a main housing 110 for easy detachment of the cuff”; figs 8-9 and 12), wherein the resilient cuff holder comprises two retaining members (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate) of the cuff 120 is provided with a pair of hooks 122a at one end of the cuff and a pair of hooks 122b in inner position which respectively project outwardly along the cuff”), the interface member comprising two complementary retaining members (Col. 5, lines 63-68 “A pair of openings 112a for engagement with the pair of hooks 122a are disposed in the battery storage chamber 116 of the main housing 110, a pair of openings that are complementary to the two retaining members and (not shown in drawings) engaged with the pair of hooks 122b are disposed on the lower housing 112”) configured to be snap-fit with the retaining members (figs 9, 11-12, Col. 5, lines 16-22, lines 58-62, discussing hooks which are considered to snap-fit with the retaining member, here “lower housing”).  
Inagaki fails to disclose having at least an electrical coupling through the interface member; positioning the device on an upper limb of the individual; and wherein the cuff assembly having an internal wall, the cuff assembly comprising a first ECG contact electrode arranged on the internal wall, and a second ECG electrode [on the] control unit housing.
Batkin teaches a similar blood pressure measuring device having a cuff wrapped around upper arm while electrodes on device are touched with fingers of the other hand. A first set of ECG sensors are positioned on the inner cuff layer (para 0054 “flexible ECG electrodes 50, 55a, … inner side of the brachial blood pressure cuff 15”) and a second ECG electrodes disposed on the control unit housing (para 0056 “ECG electrodes 20 and 25”, fig 2). The air hose 10 connects the bladder (not shown) inside the blood pressure cuff 15 to the device box 05. Wires (not shown), which go through the air hose 10, connect the active conductive fabric electrodes 50 and 55 to the device box 05 (para 0056 – it is noted that the wires are considered to be the electrical coupling). This allows the device to simultaneously acquire ECG data during cuff deflation (abstract, para 0007) in order to evaluate coefficient-free diastolic and systolic blood pressure from pulse transit time analysis (para 0039). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Inagaki with the teachings of Batkin to provide the ECG sensors to simultaneously acquire ECG data during cuff deflation to provide the predictable result of evaluating coefficient-free diastolic and systolic blood pressure from pulse transit time analysis.
Inagaki as modified by Batkin renders the limitations above obvious but fails to disclose wherein a second ECG electrode extends around the control unit housing and the interface member is in contact with the second ECG electrode so that the interface member securely fixes the second ECG electrode on and against the control unit housing.
Campo teaches a similar device having a for collecting cardiovascular data relating to an individual user comprising a control unit assembly (1) with an electronic controller (6) and a pneumatic unit (5), an arm band (2) having an inflatable bladder and an internal wall, and configured to surround the left arm of the individual (para 0004). The device further comprising a set of contact electrodes for electrocardiographic sensing. The first electrode (31) being arranged in the internal wall (26) of the arm band, the second electrode being arranged at an external wall of the control unit assembly (1) in a position easily accessible by the hand (MD) of the right arm of the user (para 0005). The first contact electrode benefits from the pressure exerted by the band which optimizes the quality of the contact and thus the quality of the ECG measurement. Likewise, the second electrode can be naturally seized by the right hand of the user, hence giving way to a good contact quality at this place (para 0005; Fig 16 shows that the structure of the device securely fixes the second ECG electrode against the control unit housing and the interface member). The second electrode covers the lower third of the cylinder, for example all around the accessible circumference by the fingers of the user (see Fig 1). Therefore, it is easy for the user to grab/seize the second electrode with a good electrical contact (para 0057). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Inagaki as modified by Batkin with the teachings of Campo to provide the second ECG to extend around the control unit housing to provide the predictable result of allowing the user to grab/seize the second electrode with a good electrical contact.  

Regarding claim 2, Inagaki as modified by Batkin and Campo (hereinafter “modified Inagaki”) renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is a separate part interposed between the control unit housing and the cuff assembly for securing them together (Figs 9 and 12, throughout the disclosure but specifically at Col. 5, lines 6-15, and 16-37, more specifically discussing “attachment portion”, “lower housing” and “upper housing”, also  “attaching or detaching a cuff with respect to a main body of a blood pressure monitor… the upper housing 151 and lower housing 152 are coupled to each other and secured by screws 155”, therefore, the parts are separate parts connected via screws and hooks as shown). 

Regarding claim 3, modified Inagaki renders the device according to claim 2 obvious as recited hereinabove, Inagaki discloses wherein the interface member is fixed to the control unit housing with screws (col. 5, line 15, “secured by screws 155”, figs 10-12).  


Regarding claim 4, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein  each of the two retaining members is formed as a hook (figs 9-12, Col. 5, lines 64-67 “hooks 122a and 162b; Col. 5, lines 17-18 “hooks 162a and 162b”).  

Regarding claim 6, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein interlock elements along the transverse direction are provided, and wherein the interface member comprises transverse holes arranged in the transverse direction for receiving the interlock elements (figs 8-9, 112a/122a).  

Regarding claim 7, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein, wherein the interface member exhibits a first face oriented towards the control unit housing and a second face oriented towards the cuff assembly (Fig. 9, lower housing 112, first face considered to be the top surface in contact with the upper housing 111, and second face considered to be the lower surface contacting the cuff 120), and wherein the first face is concave and is configured to follow the cylindrical body of the control unit housing  (see fig 9; the inner surface of the top surface is shown to be concave; it is further noted that the claim has not positively recited that the body of the control unit is to be cylindrical.).  It is noted that the design of the control unit housing comprising a cylindrical body is considered to be a design choice. Neither the claim, nor the specification provide any criticality or reasoning why such cylindrical body shape is critical. Therefore, the change of the shape is considered to be a mere choice in the design. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 8, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the resilient cuff holder is a resilient plastic part with retaining members or hooks integrally formed therein (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate) of the cuff 120 is provided with a pair of hooks 122a at one end of the cuff and a pair of hooks 122b in inner position which respectively project outwardly along the cuff”; Fig 11; the claim has positively not required the resilient plastic part to be made of plastic. However, the flexible plate of the mounting portion is considered to be of similar material or structure).  

Regarding claim 9, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is an elongated flat plastic part (Col. 5, lines 58-62 “a mounting portion 121 (flexible plate); the claim has positively not required the interface member be made of plastic. However, the device, the upper and lower bodies are understood to be made of plastic to prevent damage to the device during use/drops).

Regarding claim 11, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein at least a through hole is provided in a middle portion of the interface member for at least one further through holes is provided for pneumatic fluid piping (figs 9 and 11, showing the air inlet/outlet tube 123, which provides a hole for passing of air to the cuff, Col. 5, lines 62-64 “On the mounting portion 121 there is disposed an air inlet-and-outlet tube 123”), Batkin teaches the electrical wire connection (para 0053, fig. 2; see rejection of claim 1). 

Regarding claim 13, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Inagaki discloses wherein the interface member is made integral with the control unit housing (Fig. 11, Col 6, lines 34-40 “cuff is attached to the main housing by ..hooks…and securing …by the screw”; therefore, the resilient member is considered to be made integral to the control unit housing).  

Regarding claim 15, modified Inagaki renders the device according to claim 14 obvious as recited hereinabove, Inagaki discloses whereby the retaining members are configured to be flush in contact with a housing surface (Col. 5, lines 22-25 “the hooks 162a and 162b on the cuff 160 are fitted to the openings 152a and 152b on the lower housing 152 for engagement to thereby secure the cuff 160 to the housing 150 as a single unit”; figs 8 and 10 showing the assembled device being flush, at least from one side/surface).  

Regarding claim 21, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Batkin teaches wherein the electrical coupling comprises a connection wire coupling the first ECG electrode with the control unit housing (fig. 2, para 0053, see rejection of claim 1).  

Regarding claim 24, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Batkin teaches further comprising a connection wire arranged at least in part within the cuff holder and connecting the first ECG electrode to the control unit housing via a through hole formed within the interface member (para 0053 “The active flexible ECG electrodes (not shown) in the blood pressure cuff 15 are connected with wires (not shown), which go through the air hose 10, to the device box 05”).  

Regarding claim 25, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Batkin teaches wherein at least portion of the second ECG electrode is arranged between the interface member and the control unit housing (fig. 2, para 0057, “The area of the electrodes … may be also different”; it is understood that the structure and the position of the ECG electrode can be modified to allow a portion of the ECG electrode surface to expand to the side or even behind the control device. Additionally, the above limitation is considered to be a design choice. The claim and the specification do not provide any criticality for providing a portion of the ECG between the interface member and the control unit house. Therefore, the change of the shape is considered to be a mere choice in the design. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).).  


Regarding claim 27, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, Batkin teaches further comprising a third ECG electrode arranged on the internal wall of the cuff assembly (para 0030 “two or more flexible dry electrodes attached to the internal surface of a brachial cuff and two or more dry rigid electrodes attached to a device box.”, 0057).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Inagaki as applied to claims 1-4, 6-9, 11, 13, 15, 21-25 and 27 above, and further in view of US Pat Pub No. 20160287104 granted to Tsunoda et al. (hereinafter “Tsunoda” – previously presented).
Regarding claim 5, modified Inagaki renders the device according to claim 4 obvious as recited hereinabove, but fails to explicitly discloses wherein the two retaining members formed as hooks are provided spaced from one another of a distance at least 5 cm, or at least 50% of the height of the cuff assembly.  
Tsunoda a similar device having a blood pressure monitor 1 attachable to a cuff 20  via a plate member 40 wherein the plate members include clips that are space apart (see figs 10-12). Tsunoda teaches that the plate 40 has a length ranging from several centimeter to 10 centimeter (paragraph 0083, specifically the last few lines). Therefore, it is understood that the hooks could be are positioned at least 5 cm from one another (or could be configured to be). Which work to couple and integrate the main body and the cuff together. Additionally, it is noted that it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 10, modified Inagaki renders device according to claim 9 obvious as recited hereinabove, but fails to disclose wherein the elongated flat plastic part has a thickness along an assembling direction of less than 6 mm.  
Tsunoda teaches a similar device having a blood pressure monitor 1 attachable to a cuff 20  via a plate member 40. Tsunoda teaches that it is known for the attachment plate member to include a variable thickness from one end to the other and for the thickness to be of less than 6mm (para 0085 “the thickness t1 of the −Y-side side 40 c is set to be 3 mm”). As a result, when the air bladder is inflated, the outward force received by the plate member from the air bladder becomes substantially orthogonal to the longitudinal direction of the measurement site which reduces and substantially eliminates position shifting of the device (para 0024 and 0080). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified disclosure of Inagaki with the teachings of Tsunoda in order to provide a plate having sufficient thickness in order to provide the predictable result of eliminating positional shifting of the device.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over modified Inagaki as applied to claims 1-4, 6-9, 11, 13, 15, 21-25 and 27 above, and further in view of US Pat Pub No. 20170245769 granted to Niehaus et al. (hereinafter “Niehaus”).
Regarding claim 26, modified Inagaki renders the device according to claim 1 obvious as recited hereinabove, but fails to disclose further comprising an acoustic sensor arranged on the cuff assembly.  
Niehaus teaches a similar inflatable cuff for arm based blood pressure measurement device. Niehaus teaches obtaining, by the one or more processors, other biometric data provided by the at least one other biometric sensor; and estimating a blood pressure value using the pressure data and the other biometric data. In some implementations, the at least one other biometric sensor includes one or more of the following: inertial sensors, acoustic sensors, electrocardiogram (ECG) sensors, photoplethysmograph (PPG) sensors (para 0044, 0049 (last 3 lines)). This allows the device to use the other biometric data which includes motion data to reject motion artifact from the pressure data (para 0054). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Inagaki’ with the teachings of Niehaus to provide additional sensors (i.e., acoustic sensors) to capture motion data to provide the predictable result of identifying and removing portions of pressure data that include a high degree of artifacts/noise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20130261474 to Kim; 20190387987 to Merlot et al; 20200121197 to Campo et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792